DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 61-80 are pending (claim set as filed on 11/15/2021).

Election/Restrictions
Applicant’s election without traverse of Group II, method claims, in the reply filed on 11/15/2021 is acknowledged. The non-elected composition claims were canceled therewith.

Priority
	This application is a DIV of 16/179,139 (now U.S. Patent no. 10,682,411) filed on 11/02/2018 which has provisional applications to 62/678,668 filed on 05/31/2018 and 62/647,058 filed on 03/23/2018.

Information Disclosure Statement
	The Information Disclosure Statements filed on 05/01/2020, 09/30/2020, 04/21/2021, and 08/18/2021 have been considered.

Drawings
	The drawings filed on 05/01/2020 have been accepted.
Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 61-80 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter (based on the 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim interpretation: under the broadest reasonable interpretation, the independent claims as a whole are drawn to potency assay tests (MPEP 2111.02: Effect of the Preamble).

STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
YES, the claims are directed to a process of assaying potency of a test composition.
	
STEP 2A:  PRONG ONE: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
YES, the claims recite at least one judicially recognized exception(s) of: an abstract idea and/or law of nature. In particular, the specific limitations triggers the judicial exception(s):
(a) an abstract idea: the claim’s recitation of “determining” and “comparing” are mental processes (in other words, they are concepts performed in the human mind that includes observation, evaluation, judgment, or opinion). Note that the recitation of generic computer components or requiring a calculator usage in a claim does not necessarily preclude that claim from reciting an abstract idea.
(b) a law of nature: the claim’s recitation of “determining the relative potency of the test composition compared to the control composition” infers a correlation or relationship between the test composition and control composition (this judicial exception overlaps with the abstract idea exception as noted above because of the mental concepts such as observation, judgement, and conclusion decisions in determining the relative potency).

PRONG TWO: Does the claim recite additional elements that integrate the judicial exception into a practical application?
NO, the exception(s) is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. For example, the claims stop after the judicial 

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
NO, the claimed invention is directed to a an abstract idea and/or law of nature without significantly more. The judicial exception(s) is not integrated into a practical application because while the additional elements recite or provides carrying out initial assays of a test composition and a reference/control composition in order to perform tests, these activities are well-understood, routine, and conventional activity for those in the field of diagnostics. The steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation and performing mental processes of “determining” or “comparing”. The determining, evaluating, and comparative steps are considered various common practices that are routine and conventional activities performed by visual observation, abstract mental analysis, and pathological side by side comparison. Even when viewed as a 
Accordingly, the claims, as a whole, are considered as processes directed to judicially recognized exceptions without amounting to significantly more from what occurs in nature and thus, are not eligible subject matter under 35 U.S.C. §101. The emphasis is that the claim as a whole does not integrate the judicial exception(s) into a practical application such as a treatment administration step (e.g. Vanda memo). 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 61-80 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US Patent no. 7,834,147 B2 - cited in the IDS filed on 05/01/2020) in view of Bernhardt (US 2018/0051315 A1).
Qi’s general disclosure relates to compositions for and methods of treating cancer (see abstract & col. 1, lines 19-23). 
Qi teaches a composition comprising a saposin C polypeptide and phosphatidylserine or a structural analog thereof, such as dioleoylphosphatidylserine (DOPS) (see col. 3, lines 12-30, & col. 5, lines 16-20). Qi discloses that “Saposin C is required for optimal hydrolysis of glucosylceramide by acid β-glucosidase in vivo and in vitro” (see col. 2, lines 8-16).
However, Qi does not teach: glucocerebrosidase and 4-methylumbelliferyl- β-D-glucopyranoside (4-MUG) for a method of assaying potency of a test composition to determine the relative potency of the test composition compared to the control composition.
Bernhardt teaches “a method of determining potency of glucocerebrosidase, including the steps of contacting a sample including a glucocerebrosidase with a substrate containing a glucosylceramide moiety under conditions that permit the glucocerebrosidase to catalyze hydrolysis of the substrate to release glucose and analyzing glucose released to determine one or 
Regarding the control, Bernhardt teaches “Control: As used herein, the term ‘control’ has its art-understood meaning of being a standard against which results are compared. Typically, controls are used to augment integrity in experiments by isolating variables in order to make a conclusion about such variables. In some embodiments, a control is a reaction or assay that is performed simultaneously with a test reaction or assay to provide a comparator. In one experiment, the ‘test’ (i.e., the variable being tested) is applied. In the second experiment, the
‘control,’ the variable being tested is not applied. In some embodiments, a control is a historical control (i.e., of a test or assay performed previously, or an amount or result that is previously known). In some embodiments, a control is or comprises a printed or otherwise saved record. A control may be a positive control or a negative control. In some embodiments, the control may be a ‘reference control’, which is a sample used for comparison with a test sample,
to look for differences or for the purposes of characterization” (see ¶ [0022]). 
Regarding the potency, Bernhardt teaches “Potency: As used herein, the term ‘potency’ refers to the specific ability or capacity of a product, as indicated by appropriate tests ( e.g., an enzymatic kinetic assay described herein), to effect a desired therapeutic result. In some 
Bernhardt teaches fluorogenic enzyme substrates are known in the art for the measurement of glucocerebrosidase activity. The most commonly used include 4-methylumbelliferyl-β-D-glucopyranoside (4-MUG) (see ¶ [0090]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform in vitro methods for assaying potency such as taught by Bernhardt for Qi’s composition comprising SapC-DOPS. In the pharmaceutical field, in vitro methods of assaying for relative potency against a control composition is considered to be well-known, commonly understood, and routine experiemnts such as taught by Bernhardt. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. Thus, the claimed invention is prima facie obvious in light of the combination of Qi and Bernhardt because it is deemed a mere combination of known methods. Moreover, the claimed invention, as a whole, employs abstract ideas or mental processes (e.g. the claim’s recitation of “determining”, “comparing”, “plotting the results”, that includes observation, evaluation, judgment, or opinion) which are concepts or routine expedient engaged or commonly performed by scientist during in vitro assay tests (e.g. “repeating the assay multiple times” with different concentration amounts for confirmation). 

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653